Opinion by
Trexler, J.,
The question involved is the validity of an ordinance requiring all persons operating motor vehicles or jitney busses in the City of Scranton to furnish bond, to adhere to a certain route and to provide seats for all passengers. '
We search in vain in the paper book for a copy of the ordinance. It does not appear that it was offered in evidence. The bill praying for an injunction restraining the city, from enforcing the ordinance as printed in the paper book has no copy of the ordinance incorporated in it or attached to it. Furthermore, the only assignment of error is directed to the final decree of the court dismissing the bill praying for an injunction. As the findings of the court below that the ordinance is not unreasonable, oppressive, prohibitive, discriminatory or confiscatory, are not attacked, the decree which was the logical sequence to the findings, cannot be questioned. See Young v. Zion R. Congregation, 254 Pa. 442.
The appeal is quashed at appellants’ costs.